DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.            The information disclosure statement filed 3/18/2020 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 40 recites the limitation "the quantity of the added bi-functional” in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Claim 45 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 45 and 49 are rejected because the claims recite a broad concentration range such as “in particular” and a narrow range of compounds after the phrase within the same claim.   The claim would be better understood as separate dependent claims.    

7.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Objections
8.	Claim 45 is objected to because of the following informalities:  the claim has a less than sign instead of a comma.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	Claims 39-49 and 59-61 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hibbs, Jr. et al., US Patent No. 3,718,447 (hereinafter referred to as Hibbs).  
Regarding claims 39-49, Hibbs discloses a molding composition for the manufacture of resinoid bonded abrasive structures is described.  Each molding composition employs a high temperature thermosetting pre-polymer containing aliphatically unsaturated imido radicals, which cures in the presence of organic peroxides, such as, 0.01 to 5 wt% of diperoxides to produce polyimide resin cross-linked with carbon-to-carbon and/or carbon-to-nitrogen bonds (bi-functional compounds and cross-linking as recited in claims 39-44) (Col. 4/L. 47-58).  The preferred molding composition embodies abrasive particles; particles of a strong, high thermal conductivity filler and solid lubricant particles, such as, 60 wt% of SiC and molybdenum disulfide wherein 7 to 25 wt% of the solid lubricant particles is derived from hard materials and 0.5 to 10 wt% of solid lubricants (as recited in claims 39 and 46-49) (see Abstract and Table 1).  Hibbs further discloses the pre-polymer for the particle coating may be dissolved in a volatile solvent, such as acetone (solvent as recited in claims 39 and 45) (Col. 8/L. 26-64).      

Regarding claims 59-61, see discussion above.  

Claim Rejections - 35 USC § 103
13.	Claims 50-58 and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbs in view of Adam et al., US Patent Application Publication No. 2011/0268944 (hereinafter referred to as Adam). 
Regarding claims 50-53, Hibbs discloses all the limitations discussed above but does not explicitly disclose the limitations of claims 50-53. 
Adam discloses a sliding element with a substrate, having an aluminum or copper alloy, and at least one layer of a sliding layer, which may be a galvanic sliding layer (as recited in claim 53) (see Claim 61 of Adam) material applied onto the substrate wherein the system may be multi-layered. The sliding layer material can consist of an antifriction lacquer comprising at least one cross-linkable binder or at least one high-melting thermoplast material or of a material that contains a matrix of at last one high-melting thermoplast material or at least one duroplast material. Said sliding layer material contains Fe2O3 with a preferred fraction of 0.1 to 15 vol. % and includes hard materials, such as, metal powders made from Ag (as recited in claims 50-52) (see Abstract and Para. [0027]-[0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds of Adam in the resin matrix of Hibbs in order to enhance the frictional properties of the composition.      

Regarding claims 54, 56-58 and 62-64, see discussion above.  
Regarding claim 55, Adam further discloses the presence of a nickel intermediate layer (Para. [0040]).  

Conclusion
14.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771